Alico Inc. Announces Credit Restructure Renegotiated Terms Include Relaxed Covenants and Variable Interest LaBelle, FL, September 8, 2010 — Alico, Inc. (NASDAQ: ALCO), a land management company, announced that it has entered into a Credit Agreement (the “Agreement”) with RABO AGRIFINANCE, INC. for $100 million to refinance its term note and revolving line of credit with Farm Credit of Southwest Florida (“Farm Credit”).Proceeds from the Agreement were used to extinguish the Company’s term note and revolving line of credit with Farm Credit. Major changes resulting from the Agreement were as follows: Term Note RLOC Provision New Old New Old Interest Variable Fixed Variable Variable Interest rate LIBOR + 2.50% 6.79% LIBOR + 2.50% LIBOR + 2.50% Collateral Citrus groves Farm & ranch property Farm property Farm & ranch property Loan to value 50% 60% 50% 60% Quarterly principal payments $500,000 $1,250,000 N/A N/A Prepayment penalty None Variable None None Debt service coverage measurement period 2 years 1 year 2 years 1 year Maturity date October 2020 September 2018 October 2020 August 2012 Under the Agreement, RABO AGRIFINANCE, INC. will provide the Company with a Term Note of $40.0 million and a Revolving Line of Credit (“RLOC”) of $60.0 million.Among other requirements, the Agreement provides that Alico must maintain a current ratio of not less than 2 to 1, a debt ratio of not greater than 60%, minimum tangible net worth of $80 million and a debt service coverage ratio of not less than 1.15 to 1.A breach of the debt service coverage ratio will not be considered an event of default unless the ratio is breached for two consecutive years. The 10 year $40.0 million Term Note will bear interest at a floating rate of one month LIBOR plus 250 basis points payable quarterly beginning October 1, 2010.Quarterly principal payments of $500 thousand will commence beginning October 1, 2011.Thereafter, quarterly payments of $500 thousand principal plus accrued interest will be payable on the first day of
